Case 8:19-cv-01895-CEH-CPT Document 269 Filed 04/17/20 Page 1 of 2 PageID 4184




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

    WYNDHAM VACATION
    OWNERSHIP, INC., et al.,

           Plaintiffs,

    v.                                                    Case No. 8:19-cv-1895-T-36CPT

    THE MONTGOMERY
    LAW FIRM, LLC, et al.,

          Defendants.
    _______________________/

                                ORDER TO SHOW CAUSE

           Before the Court is the Plaintiffs’ Motion for Contempt and Sanctions against

    Defendant Jason Levi Hemingway. (Doc. 255). In their motion, the Plaintiffs request

    that the Court hold Hemingway in contempt for failing to obey the Court’s February

    3, 2020, Order (Doc. 244) compelling Hemingway to respond to the Plaintiffs’

    discovery requests as set forth in the Order.

           Hemingway has failed to respond to the Plaintiffs’ motion, and the time for

    doing so has elapsed. M.D. Fla. R. 3.01(b).

           Accordingly, upon due consideration of the matter, it is hereby ORDERED:

           1.      Hemingway shall file, within fourteen (14) days of the date of this Order,

    a response and memorandum of law as to why the Plaintiffs’ Motion for Contempt and

    Sanctions against Defendant Jason Levi Hemingway (Doc. 255) should not be granted.
Case 8:19-cv-01895-CEH-CPT Document 269 Filed 04/17/20 Page 2 of 2 PageID 4185




           2.     Hemingway is cautioned that a failure to comply with this directive may

    result in the imposition of sanctions and/or a finding of contempt.

           DONE and ORDERED in Tampa, Florida, this 17th day of April 2020.




    Copies to:
    Counsel of record
    Pro se parties




                                              2
